                   Case 2:19-cv-06326-DSF-PLA Document 21 Filed 09/18/19 Page 1 of 3 Page ID #:67




                     1 ROBERT M. COLLINS, SB# 254915
                         E-Mail: Robert.Collins@lewisbrisbois.com
                     2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                       221 North Figueroa Street, Suite 1200
                     3 Los Angeles, California 90012
                       Telephone: 213.250.1800
                     4 Facsimile: 213.250.7900
                     5 Attorneys for Defendant
                       VERTICAL ENTERTAINMENT,LLC.
                     6
                     7
                     8                         UNITED STATES DISTRICT COURT
                     9                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                    10 DAVID M. CHLOPECKI, an                        CASE NO. 2:19-CV-6326 DSF (PLAx)
                       individual;                                   The Honorable Dale S. Fischer
                    11
                                     Plaintiff,
                    12                                               SECOND STIPULATION TO
                              v.                                     EXTEND TIME FOR DEFENDANT
                    13
                       EUCLID 431 PICTURES, INC. a                   VERTICAL ENTERTAINMENT,
                    14 Canadian corporation; STORYBOARD              LLC TO RESPOND TO INITIAL
                       ENTERTAINMENT, LLC, a Michigan                COMPLAINT
                    15 limited liability company; VERTICAL
                       ENTERTAINMENT, LLC, a California
                    16 limited liability company; and DOES 1-        Complaint Served:
                       10, inclusive,                                August 2, 2019
                    17
                                     Defendants.                     Current Response Date:
                    18                                               September 22, 2019
                                                                     New Response Date:
                    19
                                                                     November 22, 2019
                    20
                    21
                    22
                    23
                                  Defendant VERTICAL ENTERTAINMENT, LLC (“VEI” or “Defendant”)
                    24
                         by and through its counsel of record, and Plaintiff DAVID M. CHLOPECKI
                    25
                         (“Plaintiff”) by and through his counsel of record, hereby stipulate that Defendant’s
                    26
                         time to respond to Plaintiff’s Complaint shall be extended for an additional 60 days,
                    27
                         or through and including November 22, 2019.
LEWIS               28
BRISBOIS
BISGAARD                 4831-6255-6582.1
& SMITH LLP
ATTORNEYS AT LAW                                              STIPULATION
                   Case 2:19-cv-06326-DSF-PLA Document 21 Filed 09/18/19 Page 2 of 3 Page ID #:68




                     1            The Parties previously stipulated to an extension of not more than 30 days for
                     2 Defendant VEI to respond to the Complaint on or before September 22, 2019,
                     3 pursuant to Local Rule 8-3. (See Stipulation (ECF 16)).
                     4            At this time, Plaintiff is still in the process of serving the Complaint on the
                     5 other named defendants in this action. The parties agree that it would be more
                     6 efficient for both the parties and the Court if the several defendants are permitted to
                     7 provide a coordinated response to the Complaint once all parties are served. The
                     8 parties anticipate that extending the time for response to the Complaint by 60 days
                     9 will allow for such coordination.
                    10            In addition, the parties continue to diligently discuss an early resolution of
                    11 this matter through settlement and believe that the requested 60 day extension will
                    12 further assist the parties in that effort.
                    13            Accordingly, the parties respectfully request a 60 day extension, or through
                    14 and including November 22, 2019,to permit Plaintiff to complete service of the
                    15 Complaint on all parties and to allow the parties to continue to work towards an
                    16 early resolution of this matter.
                    17            IT IS SO STIPULATED.
                    18 DATED: September 18, 2019                ROBERT M. COLLINS
                                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                    19
                    20                                          By: /s/ Robert M. Collins
                    21                                              Robert M. Collins
                                                                    Attorneys for Defendant VERTICAL
                    22                                              ENTERTAINMENT, LLC

                    23
                         DATED: September 18, 2019              S. CHRISTOPHER WINTER
                    24                                          LAW OFFICES OF S. CHRISTOPHER
                                                                WINTER
                    25
                    26                                          By: /s/ S. Christopher Winter
                                                                    S. Christopher Winter
                    27                                              Attorneys for Plaintiff DAVID M.
                                                                    CHLOPECKI
LEWIS               28
BRISBOIS
BISGAARD                 4831-6255-6582.1
& SMITH LLP                                                            2
ATTORNEYS AT LAW                                                 STIPULATION
                   Case 2:19-cv-06326-DSF-PLA Document 21 Filed 09/18/19 Page 3 of 3 Page ID #:69




                     1
                                  Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other
                     2
                         signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
                     3
                         content and have authorized the filing.
                     4
                     5
                     6
                     7
                     8
                     9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD                 4831-6255-6582.1
& SMITH LLP                                                             3
ATTORNEYS AT LAW                                                  STIPULATION
